Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The independent claim 1 from U.S. Application 17/391,991 is compared with independent claim 1 of U.S. Patent No. 11,115,053, which is shown below.

U.S. Application 17/391,991
U.S. Patent No. 11,115,053
a demodulator configured to perform demodulation corresponding to 4096-symbol mapping
performing 4096-symbol mapping for generating a broadcast signal
a bit deinterleaver configured to perform group-unit deinterleaving after the demodulation
generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 2/15
storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 2/15; generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword
generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword



Claim 1 of U.S. Application 17/391,991 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,115,053. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Application 17/391,991 and independent claim 1 of U.S. Patent No. 11,115,053 are reverse processes of each other, which are obvious and can be done. For example, even though claim 1 of U.S. Application 17/391,991 does not explicitly state performing 4096-symbol mapping for generating a broadcast signal, generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword, storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 2/15; generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword and generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword, claim 1 of U.S. Application 17/391,991 does however state, a demodulator configured to perform demodulation corresponding to 4096-symbol mapping, a bit deinterleaver configured to perform group-unit deinterleaving after the demodulation, a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 2/15 and wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword. Thus, the Examiner points out that it is obvious that demodulation corresponding to 4096 symbol mapping can be performed which is the reverse process of modulation or performing 4096-symbol mapping for generating a broadcast signal. Further, performing group-unit deinterleaving after the demodulation can be performed which is the reverse process of performing group-unit interleaving after the modulation or for example, generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword. Further, restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, wherein, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 2/15 is the reverse process of for example, storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 2/15, and further generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword. Lastly, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword is the reverse process of generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword. Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have modified the teachings of claim 1 of U.S. Application 17/391,991 to include performing 4096-symbol mapping for generating a broadcast signal, generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword, storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 2/15; generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword and generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword. The motivation for performing 4096-symbol mapping for generating a broadcast signal, generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword, storing a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 2/15; generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword and generating an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword is for improved performance.
	The Independent claim 6 is also rejected on the ground of nonstatutory obviousness-type double patenting over claim 1 of U.S. Patent No. 11,115,053. The same or similar reasoning is given as provided above for claim 1.
The Dependent claims 2-5 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-4 of U.S. Patent No. 11,115,053, which is shown below.

U.S. Application 17/391,991
U.S. Patent No. 11,115,053
Claim 2
wherein the group-unit
deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence ={14 129 71 96 171 36 144 64 162 4 86 128 113 7 105 131 2 133 106 79 11 152 26 118 158 126 17 55 45 111 138 84 6 52 167 38 20 101 31 1205 112 74 69 121 9 154 15 146 116 63 1 114 83 124 109 39 75 123 57 49 30 21 40 43 77 157 44 13 99 34 147 166 56 155 176 95 102 119 161 37 159 97 68 122 163 89 61 107 22 10 127 87 103 179 172 66 59 8 145 88 132 110 54 47 153 25 32 73 42 148 150 28 91 18 24 19 53 136 48 76 35 151 173 149 142 160 94 117 169 165 141 80 67 170 164 82 65 60 135 168 23 100 134 90 98 125 85 137 81 41 156 50 3 29 16 72 177 0 78 62 139 93 46 12 175 130 51 178 92 115 174 27 70 58 33 104 140 108 143}

Claim 1
wherein the interleaving is performed using the following equation using permutation order:
Y.sub.j=X.sub.π(j) 0≤j<N.sub.group where X.sub.π(j) is the π(j)th bit group, Y.sub.j is an interleaved j-th bit group, and π(j) is a permutation order for bit group-based interleaving, wherein the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence={14 129 71 96 171 36 144 64 162 4 86 128 113 7 105 131 2 133 106 79 11 152 26 118 158 126 17 55 45 111 138 84 6 52 167 38 20 101 31 120 5 112 74 69 121 9 154 15 146 116 63 1 114 83 124 109 39 75 123 57 49 30 21 40 43 77 157 44 13 99 34 147 166 56 155 176 95 102 119 161 37 159 97 68 122 163 89 61 107 22 10 127 87 103 179 172 66 59 8 145 88 132 110 54 47 153 25 32 73 42 148 150 28 91 18 24 19 53 136 48 76 35 151 173 149 142 160 94 117 169 165 141 80 67 170 164 82 65 60 135 168 23 100 134 90 98 125 85 137 81 41 156 50 3 29 16 72 177 0 78 62 139 93 46 12 175 130 51 178 92 115 174 27 70 58 33 104 140 108 143}


Claim 3
wherein the 4096-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 4096 constellations
Claim 2
wherein the 4096-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 4096 constellations
Claim 4
wherein the parallel factor is 360, and the group includes 360 values
Claim 3
wherein the parallel factor is 360, and the bit group includes 360 bits
Claim 5
wherein the LDPC codeword is represented by (u.sub.0, u.sub.1, . . . , u.sub.N.sub.ldpc.sub.-1) (where N.sub.ldpc is 64800), and the group corresponds to a bit group of the LDPC codeword in the following equation: X.sub.j={u.sub.k|360×j≤k<360×(j+1), 0≤k<N.sub.ldpc} for 0≤j<N.sub.group where X.sub.j is an j-th bit group, N.sub.ldpc is 64800, and N.sub.group is 180

Claim 4
wherein the LDPC codeword is represented by (u.sub.0, u.sub.1, . . . , u.sub.N.sub.ldpc.sub.-1) (where N.sub.ldpc is 64800), and is divided into 180 bit groups each including 360 bits, as in the following equation:
X.sub.j={u.sub.k|360×j≤k<360×(j+1), 0≤k<N.sub.ldpc} for 0≤j<N.sub.group where X.sub.j is an j-th bit group, N.sub.ldpc is 64800, and N.sub.group is 180




       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	  EA   
           10/8/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112